 304DECISIONSOF THE NATIONALLABOR RELATIONS BOARDInterlinkCable SystemsandLorraineKilcbesty.Case 4-CA-1534610 August 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 16 March 1987 Administrative Law JudgeIrwinKaplan issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iThe General Counsel has excepted to some of the ,fudge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings.Member Johansen finds it unnecessary to adopt the judge's finding thatthe concerted activity was unprotectedMargaret M. McGovern, Esq.,for the General Counsel.Pershing N. Calabro, Esq.,of Philadelphia, Pennsylvania,for the Respondent.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge. This casewas heard in Philadelphia on 16 October 1986. The un-derlying charges were filed by Lorraine Kilchesty, an in-dividual, on 2 October 1985 alleging that Interlink CableSystems (Respondent) discharged Kilchesty and other in-dividuals employed by Respondent because they con-certedly refused to sign warning slips. These chargesgave rise to a complaint and notice of hearing dated 26June 1986 alleging that Respondent discharged employ-ees Rita Passaro and Theresa Palmer for engaging inprotected concerted activities, namely, concertedly refus-ing to sign warning slips, and that Respondent therebyviolated Section 8(a)(1) of the National Labor RelationsAct.The Respondent filed an answer, conceding, inter alia,jurisdictional facts but denying that it discharged any ofthe employees in question or that it committed unfairlabor practices.According to the Respondent, the em-ployees involved in this proceeding quit their' employ-ment rather than obey reasonable rules and regulationsissued by the Employer.Based on the record as a whole, including my observa-tion of the demeanor of the witnesses, and after carefulconsideration of the posttrial briefs, I make the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent, Interlink Cable Systems, a Pennsyl-vania corporation, is engaged in the manaufacture ofwire cables at its facility at 2041 South 29th Street,Philadelphia, Pennsylvania. During the past year, in con-nectionwith the aforenoted business operations, Re-spondent sold and shipped products valued in excess of$50,000 directly to points outside the Commonwealth ofPennsylvania.The Respondent admits, the record disclosed, and Ifind that it is now, and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsOn 1 October 19851 two supervisors and three produc-tion employees were docked 15minutes,as reflected ontheir timecards, assertedly for returning late to theirwork stations from lunch. According to GaetanSimirig-lio,Respondent's vice president, these individuals had-punched their timecards that day at 12:54 or 12:55 p.m.,but extended their lunch period insteadof resumingwork at 1 p.m., as required.The next day, 2 October, Simirglio spoke to this groupabout lateness and gave out warningslipsunder circum-stances asfollows:while this group of supervisors andproduction employees were in the lunchroom takingtheir 10 a.m. break, Simiriglio stopped by and told themto wait for him to return because he had something tosay.The group consisted of Lorraine Kilchesty andDonald Aros, both supervisors, and production employ-ees John McKinley, Rita Passaro, Theresa Palmer, and'Caryn Fortuno.Shortly thereafter, Simiriglio returned, carrying thepersonnel folder of Jane Orem, a discharged employeeand warning notices for each member of the group withthe exception of Fortuno, a newly hired employee. Si-miriglio told the group that former employee Orem hadwrongfully filed for unemploymentcompensation andhad lied on her form about not receiving warnings. Thus,Simiriglio explained, he was issuing these "EmployeeWarning Notices" to protect himselffrom similar unem-ployment compensationclaims.Each of these standardwarning forms contained a list of nine company rule vio-lationswith corresponding boxes. Simiriglio had checkedthe box for "lateness" on each of the warning slips andnoted under the remarks section, "failure to obey verbaliAll dates hereafter refer to 1985 unless otherwise indicated285 NLRB No. 44 INTERLINK CABLE SYSTEMSwarning." Various members of the group protested, de-nying that they were late. Further, they told Simirigliothat this action was not fair, pointing out that he had notgiven them any verbal warnings. Kilchesty and Arostold Simiriglio that as supervisors they should be exemptand in any event, the warningslipswere "childish . .like being in Kindergarten again " Simirigho explainedthat lateness had been widespread and told Kilchesty andAros that on "many occasions" he had warned them "tosee that the other employees got back to work on time,let alone themselves." With regard to the extended lunchon 1 October, Simirigho told the employees that he hadan employee of his brother's firm (located in the samebuilding) confirm that they were late by having himpunch a timecard showing 1:01 p.m, at which time Re-spondent's employees had not yet returned to their workstationsRita Passaro asked Simiriglio, "What would happen ifIdon't sign the slip?"2 According to Passaro, with cor-roboration from Kilchesty and Palmer, Simiriglio toldthe group, "If we didn't sign [the warning slips], to pickup our paychecks and leave." According to Simiriglio,he merely stated, "You can't go back to work yet." Si-miriglio asked the employees to let him know what theywere going to do and left the room. After Simiriglio haddeparted, Kilchesty told the other members of the groupthat she would not sign because she had not been verbal-lywarned and in any event denied that she had beenlate.The other members, as a group, also refused to signfor the same reasons and McKinley gathered the un-signedwarning slips and went into Simiriglio's officeAccording to Kilchesty, she and the other members ofthe group returned to their workstationsto collect per-sonal belongings on the assumption that they had beenfired.In Simirigho's office, McKinley told Simiriglio that noone was going to sign a warning slip and althoughMcKinley was inclined to do so, he did not want tocause any problems with the group. Simiriglio toldMcKinley to tell the group that they could not go backtowork until they sign. This directive was then passedon by McKinley to the members of the group, but theystill refused to comply.When Simiriglio learned that thegroup was adamant about notsigninghe told McKinleyto tell them to punch out and go home 3The following morning, 3 October, McKinley told Si-miriglio that he was willing to sign the warning slip, didso,and was permitted to return to work. The othermembers of the group have not signed and have not re-turned.2 I credit Passaro, although both Kilchesty and Palmer testified thatPassaro used the plural pronoun "we" when she inquired of Simiriglioregarding the consequences for failing to sign the warning slips I ques-tioned Passaro on this point and her response was consistent with herearlier testimony and categorical vis-a-vis the pronoun "I " However, as Iam persuaded (for reasons discussed infra) that the group acted con-certedly, I do not deem the conflict material on this issueaThe record is somewhat in dispute whether Simiriglio also told theemployees to pick up their paychecks as testified by the General Coun-sel'switnesses or whether the employees asked for their paychecks, astestified to by SimiriglioB Discussion and Conclusions305The essence of the General Counsel's case is that em-ployees Rita Passaro and Theresa Palmer concertedly re-fused to sign warning slips and, as this action was workrelated and undertaken for their "mutual aid or protec-tion" within the meaning of Section 7 of the Act,4 they(Passaro and Palmer) were, absent other misconduct,immune from discipline. Here, the discipline allegedly in-volved unlawful terminations. According to Respondent,these employees had "quit" and were not "fired." More-over, Respondent denied that the action in question wasconcerted and/or protected. As noted by the GeneralCounsel, "these elements are independent requirementsand both must be present, if the action is not undertakenin concert, it is not protected by the statute." See gener-allyMeyers Industries,281 NLRB 882 (1986).In agreement with the General Counsel, I find that therecord clearly established that employees Passaro andPalmer acted in concert with each other, as well as withSupervisors Kilchesty and Aros and employee McKinleyand that Simiriglio understood that all these individualsacted as a group.5 Thus,it isundisputed that on 2 Octo-ber, at the time Simiriglio handed out written warningsto the aforenamed five individuals, he confronted themas a group about their lateness Further, when the entiregroup protested the justification for this action and Si-mirigliowas asked about the consesquences for refusingto sign the warning notices, he left these individuals todeliberate by themselves as a group and to advise him oftheir decision. Simiriglio had conveyed to the membersof the group that they had to sign before they couldresume working. In Simiriglio's absence, all five individ-uals collectively decided that 'they would notsign andthe unsigned warnings were then collected and given toMcKinley to turn over to Simiriglio along with thegroup's negative response.While McKinley was transmitting the group's decisionto Simiriglio, in the latter's office, the other members ofthe group began to gather their belongings just beforepunching out and leaving the facility. Kilchesty, Passaro,and Palmer testified that they understood Simirigho'smessage to mean that they either had to sign or leave thepremises because they were discharged. McKinley, forhis part, expressed reservations about not signing, but de-cided to stick with the group's decision, at least as of 2October.Finally,it isnoted, that Simiriglio's testimonyis inter-nally consistent with the notion that Passaro and Palmeras well as the other members of the group acted in con-cert.As testified by Simiriglio. "They were always in agroup, they always acted as a group." In these circum-stances, and on the entire state of this record, I am per-4 Sec 7 in pertinent part providesEmployees shall have the rightto self-organizationto bargain col-lectively through representatives of their own choosing, and toengage in other concerted activitiesfor the purpose ofcollective bargain-ing or other mutual aid or protection[Emphasis added ]5The General Counsel represented that Kilchesty and Aros were notnamed in the complaint because as statutory supervisors they are deniedprotection under the Act and that employee McKinley elected not to beinvolved 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuaded and find the General Counsel has clearly estab-lished that Passaro and Palmer as well as the other mem-bers of the group acted in concert when they refused tosign the warning slips.Whether this concerted actionwas protected poses a more difficult question.The record disclosed that Respondenthas long main-tained a general policy of issuing written warnings forvarious infractions of company rules including lateness.The employees were expected to sign this notice indicat-ing, "I have read this notice and understand it." (G.C.Exh. 2.) This policy was not uniformly disseminated norenforcedOn 2 October Simiriglio became more agres-sive in implementing thispolicy.Accordingto Simirig-lio, latenesswas widespread and a recently dischargedemployee, Jane Orem, had lied on her claim for unem-ployment coverage by denying that she had e%er beenwarned. This was all explained to the group by Simirig-lioon 2 October when he issued the disputed writtenwarningsHe told the group on that occasion that hewas issuing these warnings to protect himself from futureclaims similar to that filed by Orem. In particular, Simir-iglio told the employees that these warning notices werebased on their lateness in returning from lunch on theprevious day. Earlier that morning, 2 October, when theemployees reported for work, they discovered that theirtimecards reflected that they would be docked 15 min-utes for an extended lunch period. Thus, in addition tobeing docked in pay for lateness, the employees now re-ceivedwrittenwarnings that Simirglio wanted signed.As noted previously, the employees denied that theywere late and contended that these warnings were unfair.The record tends to support, and I find, that the em-ployees werelate in returningfrom lunch on 1 Octoberas contended by Simiriglio. Thus, Simiriglio credibly tes-tified that the employees were still in the lunchroom at1:01 p.m. at whichtimethey began to walk back to theirwork stations, although their cards were punched at12:54 or 12:55 p in. Simiriglio's testimony is largely con-firmed by General Counsel'switnessKilchesty, who ad-mitted that after she and the other members of the grouphad punched out at 12:54 and 12:55 p.m., they did notimmediately go back to their work station, but returnedto the lunchroom for a few minutes As the timeclockand lunchroom are some 200 feet away from the employ-ees'workstations,Ifind it highly unlikely that they hadreturned from lunch to their work station on time at 1p.m.Itmay be said that docking employees 15 minutes pay,if only 1 minute late, by itself, is unduly harsh, let aloneissuing and then requiring these employees to sign warn-ing slips for the same infraction. However, the witnesessor fairness of such measures are not in issue. InBird En-gineering,270 NLRB 1415 (1984), employees concertedlyignored, as unfair, a newly established company rule, ef-fective immediately, prohibiting them from leaving Re-spondent's facility during their work shifts. Prior to thistime, employees had followed a practice of punching inand out from lunch when leaving and returning to thefacilityOne of these employees complained to the Re-spondent that the rule was unfair and noted that he didnot have his lunch inside the plant (presumably becausethe new rule was announced that day). The employeesignored Respondent's warnings, clocked out in protest,and were discharged. In finding that the employees actedconcertedly but were unprotected in the manner theyelected to defy the new rule, the Board reasoned, in per-tinent part, as follows:These employees did notengagein a strike, with-holding of work, or other permissible form of pro-test to demonstrate their disagreement with the Re-spondent's rule Instead they simply chose to ignorethe rule in direct defiance of the direction andwarningsof management.By treatingthe rule as anullity and following their pre-rulelunchtimepracticethey did not participatein a legitimateprotected exer-cise but rather engaged ininsubordination.These em-ployees were attempting both toremainon the joband to determine for themselves which terms andconditionsof employment they would observe.[Emphasis added ]It is well settled that unrepresented employees whoare without the benefit of an established grievance proce-dure, as in the instant case, have a right under Section 7of the Act,to give expression to their concerted protestover terms,tenure,and conditions of employment.NLRB v.Washington AluminumCo.,370 U.S.9 (1962).At the same time,however,itmust also be noted thatSection 7 does not protect all concerted activities.Wash-ington Aluminum,supra at 17 The parameters delineat-ing permissable concerted activity that is protected fromimpermissible forms of concerted protest are generallydetermined by a plethora of factors on a case-by-casebasis.As noted bytheBoard "the precise contourswithin such activity (concerted protest concerning work-ing conditions)isprotected cannot be defined by hard-and-fast rules. Instead,each case requires many relevantfactors be weighed."WacoInc.,273 NLRB746 (1984);see alsoBird Engineering,supra.On one hand,in the circumstances ofWashington Alu-minum,supra, employees walkedoff the jobto protestthe cold conditions in the plant and were protected; onthe other hand, inWaco Inc.,supra, a concerted workstoppage was unprotected when employees remained inRespondent's lunchroom for some 3-1/2 hours in protestof other employees who were discharged or forced toquit under purportedly unjust circumstances.InWaco,the employees also demanded that their manager meetwith them as a group but he refused on that basis. In-stead,he indicated a willingness to meet them individual-ly in his office.The manager told the group they mustchoose either to return to work,inwhich case he prom-ised to meet with them individually,or to punch out andleave the premises. The employees remained in thelunchroom for a substantial period giving no indicationthat they were going to accept either alternative and, fi-nally, later in the morning they were discharged. TheBoard found,inter alia,that"they [the employees] hadoverstepped the boundary of a spontaneous work stop-page and were occupying the facility in a manner whichwas unprotected "In the instant case, the circumstances present a hybrid-like situation.The employees never spoke of or engaged INTERLINK CABLE SYSTEMSin a strike, work stoppage, or some other form of self-help,where, absentmisconduct or unusual circum-stances, such conduct is protected 6 Instead, the group'sself-help consisted solely of defying Simirigho's orders.In effect, the group attempted to dictate for themselveswhich of Simiriglio's orders or terms of conditions ofemployment it would observe. The group left the facilityonly when Simiriglio ordered them to punch out andleave and only after they had an opportunity to deliber-ate and make clear to their employer that they were notgoing to sign.?According to the General Counsel's witnesses,signingthe warning is tantamount to an admission.Thispercep-tionwas not communicated to Simirigho.Rather, themembers of the group denied that they had been late (adenial found herein to be inconsistent with the admittedfacts),and they complained that it was unfair. Simiriglio,on the other hand, asserted, with some documentary sup-port,that the signature represents merely an acknowl-edgement that the employee has received a warning andunderstandsitThewarning notice itself makes no refer-ence to any admission, but states,"I have read this noticeand understand it." It is also noted that the notice pro-vides substantial space under the heading "Remarks" foran employee to state his or her position As no employeesigned"under protest"and as the matter had not beenraised,Ineed not speculate regarding the consequencesof doing so.The composition of the group (two of the five mem-bers were supervisors) presented an additional challengeto Simiriglio, This challenge was compounded when thetwo supervisors told Simiriglio, in the presence of theother employees, that the warning slips were "childish. . . like being in kindergarten again."Further, as credi-bly testified by Simiriglio, without contradiction, theyappealed to him to exempt them from the slips on thebasis of their supervisory status. Simirigho refused,point-ing out that he expected them to ensure punctuality fromtheir subordinates no less the fact that they too werelate.In the total, circumstances of this case, I am persuadedthat the group's refusal to sign the warning slips, withoutmore, falls short of protected self-help, when weighedagainst Respondent's right to maintain overall disciplineby imposing rules, even if newly established or invoked.In short, I find that the concerted activities of Rita Pas-saro and Theresa Palmer are unprotected by the Act.Having found that these concerted activities were notprotected, a fortiori, Respondent was free to invoke dis-ciplinarymeasures including discharge. SeeNLRB v.ElectricalWorkers IBEW Local 1229,346 U.S. 464, 477(1953) ("The legal principle that insubordination, disobe-dience or disloyalty is adequate cause for discharge isplain enough"); see alsoWaco, Inc.,supra;Bird Engineer-6CompareJohnnie Johnson Tire Co, 271NLRB 293 (1984) (a briefwork stoppage was protected that involved employees leaving their workstations to complain to Respondent about reduction in pay before return-ing to work),Douglas Aircraft Co,260 NLRB 1354 (1982) (a protectedemployee distributed literature to fellow employees in protest over amanager's institution of new rules)7Simiriglio noted that while the employees were on the premises with-out clocking out and defying his orders,they were still on company time307ing,supra. Still, I find, for reasons noted below, that therecord falls short of establishing that the employees weredischarged as alleged. Thus, assuming arguendo, the ac-tivitieswere protected, I find that the General Counselhas not demonstrated by a preponderance of the credibleevidence that Simirigho discharged Passaro and Palmer.It is undisputed that none of the employees expresslystated thattheywere "quitting";nor did Simiriglio tellany of them that they were "fired," "discharged," or"terminated " the test, in such circumstances, is whetherSimiriglio'sstatements and actionwould reasonablycause employees to believe that they had been dis-charged. C.J.Krehbiel Co.,227 NLRB 383, 384 (1976);Pink Supply Corp.,249 NLRB 674, 679 (1980).The record disclosed that when it became clear thatthe employees were not going to sign the warnings, Si-mirighotold the employees to punch out and leave thefacility.8Simirigliotestified that they had to clockout be-cause they were on company time in the lunchroom. Ashort time earlier, Passaro had asked Simiriglio about theconsequences and the latter insisted that they sign orpunch out and leave the premises. According to theGeneral Counsel,Simiriglio's statement was tantamountto a discharge. Given the total circumstances, for reasonsnoted below, I cannot concur.The record revealed certain significant facts that tendtomilitate against the discharge allegation or that em-ployees reasonably believed that they were discharged.First, as testified by Kilchesty, after Simiriglio told thegroup of the consequences they faced for refusing to sign(in response to Passaro's inquiry), he asked them to lethim know of their decision. Clearly, if they were alreadydischarged, there would be no reason for Simiriglio to befurther advisedRather, I find that Simiriglio by hisstatements and action merely withheld permission to thegroup to resume working unless they signed the warningslips.Simiriglio's condition in that regard was unambig-uous. However, the group remained adamant in their re-fusal to comply. As testified to by Kilchesty, they hadalready punched out and gathered their belongings whileemployee McKinley was transmitting the groups nega-tive response.Also militating against the discharge allegation is theexperience of McKinley the following morning. On themorning of 3 October, McKinley told Simiriglio that hewas willing to sign the warning slip, did so, and resumedworking immediately. The record is devoid of any evi-dence tending to show that had any other member of thegroup taken the same action that he or she would havebeen treated differently.On the contrary, McKinley's8According to the General Counsel's witnesses,Simiriglio also toldthem to pick up their paychecks Simirigho, on the other hand, testifiedthat the employees requested their paychecks before leaving the premisesand hemerelyaccommodated them In crediting Simiriglio over theGeneral Counsel's witnesses,it is noted,inter alia, that largely on thebases of logistics, I had previously found that the General Counsel's wit-nesses had not testified credibly whether they were actually late on 1 Oc-tober as testified to by SimirighoMoreover, it is noted that Kilchestyand Palmer testified that Passaro asked Simiriglio what would happen if"we" did not sign the slips whereas Passaro insisted that she used the sin-gular pronoun"I " This conflict tends to cast further doubt on the over-all credibility of the General Counsel's witnesses 308DECISIONSOF THE NATIONALLABOR RELATIONS BOARDcompliance and return to work, admittedly known to atleastKilchesty, tends to belie any notion of futility, yet,neitherKilchesty, nor any other member of the group,inquired of S1mlriglio about their employmentstatus.As noted previously, the group never spoke of a strikeorwork stoppage. In the circumstances of this case,without more, Respondent's contention that the employ-ees "quit" has some appeal. CompareDaniel ConstructionCo, 277 NLRB 795 (1985) (each employee who had leftthe premises stated an intent to return the followingday). It may be that here the employees quit, but alsohoped that Simiriglto would countermand his disputedorders and urge them to return. In any event, I need notmake that finding as the burden is clearly on the GeneralCounsel to establish, prima facie, that the emloyees rea-sonably believed that they were discharged. SeePinkSupply,supra (burden not met even though employeesexpressly communicated to their employer that theywere not quitting).On the basis of the foregoing and on theentirestate ofthis record,9 I find that the General Counsel has failed to9While not dispositive of the discharge allegations or related issues, Ihave noted that the unemployment compensation claims of TheresaPalmer and Rita Passaro were denied by the Commonwealth of Pennsyl-vania,Department of Labor and Industry, Office of Employment Secun-ty on the basis that these individuals had voluntarily terminated their em-establish by a preponderance of the credible evidencethat Palmer and Passaro were discharged as alleged.Having previously found that the concerted activitiesof Rita Passaro and Theresa Palmer are unprotected bytheAct, I shall recommend that the complaint be dis-missed in itsentirety.CONCLUSIONS OF LAW1.The Respondent, Interlink Cable Systems is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.The General Counsel has not established by a pre-ponderance of the credible evidence that the Respondentviolated Section 8(a)(1) of the Act.On these findings offact and conclusions of law and on the entire record, Iissue the following recommended' 0ORDERThe complaint is dismissed in its entirety.ployment(R Exhs 2, 3(a)-(b))Western PublishingCo,263NLRB 1110fn 1 (1982)io If no exceptions are filed as provided by Sec 10246 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses